Exhibit 10.3



PLUMAS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

  

PLUMAS bank

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

This supplemental executive retirement AGREEMENT (“Agreement”) is made and
entered into this 1st day of April, 2016, between Plumas Bank (“Bank”), a bank
located in Quincy, CA, and Kerry Wilson (“Executive”).

 

Article 1

Benefits Tables

 

The following tables describe the benefits available to the Executive, or the
Executive’s Beneficiary, upon the occurrence of certain events. Capitalized
terms have the meanings given them in Article 3. Except for death, each benefit
described is in lieu of any other benefit herein.

 

Table A: Retirement Benefit

Normal Retirement Date (“NRD”) = April 1, 2026

 

Distribution Event

Amount of Benefit

Form of Benefit

Timing of Benefit Distribution

Executive’s Separation from Service following the Normal Retirement Date.

Annual benefit equal to $48,000 per year (“Annual Benefit”).

Annual Benefit shall be distributed through equal monthly installments
representing 1/12th of the Annual Benefit.

Payments shall commence on the first day of the month immediately following the
month of Executive’s Separation from Service and shall continue for ten (10)
years.

 

Table B: Benefit Available Prior to Retirement

 

Distribution Event

Amount of Benefit

Form of Benefit

Timing of Benefit Distribution

Separation from Service prior to the Normal Retirement Date for reasons other
than Separation from Service within twenty-four (24) months following a Change
in Control or Separation from Service for Cause.

Accrued Liability Balance, as of the last day of the month immediately prior to
Executive’s Separation from Service. The Accrued Liability Balance shall
continue to accrue earnings at the Discount Rate until all monthly installments
are completely distributed.

Accrued Liability Balance shall be distributed in equal monthly installments.

Payments shall commence on the first day of the month immediately following the
Executive’s attainment of their Normal Retirement Date and shall continue for
ten (10) years.

Change in Control followed within twenty-four (24) months by Executive’s
Separation from Service.

Annual Benefit as provided in Table A, hereinabove.

Annual Benefit shall be distributed through equal monthly installments
representing 1/12th of the Annual Benefit.

Payments shall commence on the first day of the month immediately following the
month of Executive’s Separation from Service and shall continue for ten (10)
years.

 

 

 
 

--------------------------------------------------------------------------------

 

 

PLUMAS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

Table C: Death Benefit

 

Distribution Event

Amount of Benefit

Form of Benefit

Timing of Benefit Distribution

Executive’s death while actively employed with the Bank.

Accrued Liability Balance, as of the last day of the month immediately prior to
Executive’s death. The Accrued Liability Balance shall continue to accrue
earnings at the Discount Rate until all monthly installments are completely
distributed.

Accrued Liability Balance shall be distributed in equal monthly installments. 

Payments to the Beneficiary (ies) shall commence on the first day of the month
immediately following the Executive’s death and shall continue for ten (10)
years.

Death prior to commencement of payments under Table A or Table B.

The same benefit to which the Executive was entitled to prior to the Executive’s
death. 

Benefit shall be distributed in equally monthly installments.

Payments to the Beneficiary (ies) shall commence on the first day of the month
immediately following the Executive’s death and shall continue for ten (10)
years.

Death during installment payout of benefit under Tables A or B.

Remaining installment payments, if any, under Table A or B.

In the same form of benefit distribution had the Executive lived.

Payment(s) to the Beneficiary (ies) continue on same schedule as if Executive
had lived.

 

Article 2

Purpose

 

The purpose of this Agreement is to further the growth and development of the
Bank by providing Executive with supplemental retirement income, and thereby
encourage Executive’s productive efforts on behalf of the Bank and the Bank’s
depositors, and to align the interests of the Executive and those depositors.
The Bank promises to make certain payments to the Executive, or the Executive’s
Beneficiary, at retirement, death, or upon some other qualifying event pursuant
to the terms of this Agreement.

 

Article 3

Definitions and Construction

 

It is intended that this Agreement comply and be construed in accordance with
Section 409A of the Internal Revenue Code (the “Code”). It is also intended that
the Agreement be “unfunded” and maintained for a select group of management or
highly compensated employees of the Bank, for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the Executive or Beneficiary under the Code prior
to actual receipt of benefits.

 

Where the following words and phrases appear in the Agreement, they shall have
the respective meanings set forth below, unless their context clearly indicates
to the contrary:

 

3.1

“Accrued Liability Balance” shall mean the amount accrued by the Bank to fund
the future benefit expense associated with this Agreement. The Bank shall
account for this benefit using Generally Accepted Accounting Principles,
regulatory accounting guidance of the Bank’s primary federal regulator, and
other applicable accounting guidance, including APB 12 and FAS 106. Accordingly,
the Bank shall establish a liability retirement account for the Executive into
which appropriate accruals shall be made using a reasonable discount rate, which
may be adjusted from time to time.

 

 

 
1

--------------------------------------------------------------------------------

 

 

PLUMAS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 



3.2

“Beneficiary” shall mean the person(s) designated by the Executive, including
the estate of the Executive, entitled to a benefit under this Agreement.

 

3.3

“Board” shall mean the Board of Directors of the Bank.

 

3.4

“Change in Control” shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
published authority or guidance.

 

3.5

“Code” shall mean the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder.

 

3.6

“Discount Rate” shall mean the rate used by the Bank for determining the Accrued
Liability Balance.

 

3.7

“Effective Date” shall mean April 1, 2016.

 

3.8

”Plan Year” shall mean each a twelve (12) month period commencing on January 1
and ending on December 31 of each year. The initial Plan Year shall commence on
the Effective Date of the Agreement and end on the following December 31.

 

3.9

“Separation from Service” shall mean that the Executive has retired or otherwise
has a termination of employment with the Bank. For purposes of this Agreement,
whether a termination of employment or service has occurred is determined based
on whether the facts and circumstances indicate that the Bank and Executive
reasonably anticipated that no further services would be performed after a
certain date, or that the level of bona fide services the Executive would
perform after such date (whether as an Executive or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an Executive or an
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Bank if the Executive has been
providing services to the Bank less than 36 months). Facts and circumstances to
be considered in making this determination include, but are not limited to,
whether the Executive continues to be treated as an Executive for other purposes
(such as continuation of salary and participation in Executive benefit
programs), whether similarly situated service providers have been treated
consistently, and whether the Executive is permitted, and realistically
available, to perform services for other service recipients in the same line of
business. An Executive will be presumed not to have had a Separation from
Service where the level of bona fide services performed continues at a level
that is fifty percent (50%) or more of the average level of service performed by
the Executive during the immediately preceding thirty-six (36) month period. A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence, provided
Executive has the right to reemployment under an applicable statute or by
contract.

 

 

 
2

--------------------------------------------------------------------------------

 

 

PLUMAS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 



3.10

“Termination for Cause” shall mean a termination of employment for:

 

 

(a)

Gross negligence or gross neglect of duties to the Bank; or

 

(b)

Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or

 

(c)

Fraud, disloyalty, dishonesty or willful violation of any law or significant
Bank policy committed in connection with the Executive’s employment and
resulting in a material adverse effect on the Bank.

 

3.11

”Unforeseeable Emergency” shall mean a severe financial hardship to the
Executive resulting from an illness or accident of the Executive, the
Executive’s spouse, the Executive’s dependent, or the Executive’s Beneficiary,
loss of the Executive’s property due to casualty, other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Executive. The imminent foreclosure of or eviction from the service
provider’s primary residence may constitute an Unforeseeable Emergency. In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an Unforeseeable Emergency. Finally, the need to pay for the funeral
expenses of a spouse, a beneficiary, or a dependent may also constitute an
Unforeseeable Emergency. At all times this definition shall be construed in
accordance with the definition under Section 409A. If the Executive seeks to
terminate any current deferral elections or re-start the deferral election, it
must be done in accordance with Section 409A.

 

Article 4

Distributions During Lifetime

 

4.1

Hardship Distribution. The Bank will permit early withdrawals for an
Unforeseeable Emergency under certain circumstances arising as a result of
events beyond the control of the Executive. The Executive may submit an
application for an in-service early withdrawal due to an Unforeseeable Emergency
to the Board of Directors. If, in the discretion of the Board, the Executive is
permitted to take an early withdrawal due to an Unforeseeable Emergency, the
Board shall make a distribution to such Executive from the Deferral Account.
Such distribution shall be paid in one (1) lump sum within thirty (30) days,
after the Board determines that the Executive is permitted to take an early
withdrawal due to an Unforeseeable Emergency. The amount of such lump sum
payment shall be limited to the amount reasonably necessary to meet the
Executive’s requirements to the extent such emergency is not relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Executive’s assets, (to the extent the liquidation of such assets will not cause
severe financial hardship) or by cessation of deferrals.

 

4.2

Restriction on Timing of Distributions.  Solely to the extent necessary to avoid
penalties under Section 409A, distributions under this Agreement may not
commence earlier than six (6) months after a Separation from Service (as
described under the “Separation from Service” provision herein) if, pursuant to
Internal Revenue Code Section 409A, the Executive hereto is considered a
“Specified Employee” of a publicly-traded company. In the event a distribution
is delayed pursuant to this Section, the originally scheduled distribution shall
be delayed for six (6) months, and shall commence instead on the first day of
the seventh month following Separation from Service. If payments are scheduled
to be made in installments, the first six (6) months of installment payments
shall be delayed, aggregated, and paid instead on the first day of the seventh
month, after which all installment payments shall be made on their regular
schedule. If payment is scheduled to be made in a lump sum, the lump sum payment
shall be delayed for six (6) months and instead be made on the first day of the
seventh month.

 

 

 
3

--------------------------------------------------------------------------------

 

 

PLUMAS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 



4.3

Distributions Upon Income Inclusion Under Section 409A of the Code. If any
amount is required to be included in income by the Executive prior to receipt
due to a failure of this Agreement to meet the requirements of Code Section
409A, the Executive may petition the Plan Administrator for a distribution of
that portion of the amount the Bank has accrued with respect to the Bank’s
obligations hereunder that is required to be included in the Executive’s income.
Upon the grant of such petition, which grant shall not be unreasonably withheld,
the Bank shall distribute to the Executive immediately available funds in an
amount equal to the portion of the amount the Bank has accrued with respect to
the Bank’s obligations hereunder required to be included in income as a result
of the failure of this Agreement to meet the requirements of Code Section 409A,
within ninety (90) days of the date when the Executive’s petition is granted.
Such a distribution shall effect and reduce the Executive’s benefits to be paid
under this Agreement.

 

4.4

Change in Form or Timing of Distributions. Any change to the form or timing of
distributions hereunder shall be considered made only when it becomes
irrevocable under the terms of the Agreement. Any change will be considered
irrevocable not later than thirty (30) days following acceptance of the change
by the Plan Administrator and must comply with the following rules:

 

 

(1)

The change may not accelerate the time or schedule of any distribution, except
as provided in Code Section 1.409A-3(j)(4);

 

(2)

The subsequent deferral election may not take effect until at least twelve (12)
months after the date on which the election is made;

 

(3)

The payment (except in the case of death, Disability, or Unforeseeable
Emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

 

(4)

In the case of a payment made at a specified time, the election must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.

  

Article 5

Beneficiary

 

5.1

Beneficiary. Executive shall have the right to name a Beneficiary of the death
benefit, if any, described in Article 1 herein. Executive shall have the right
to name such Beneficiary at any time prior to Executive’s death and submit it to
the Plan Administrator (or Plan Administrator’s representative) on the form
provided. Once received and acknowledged by the Plan Administrator, the form
shall be effective. The Executive may change a Beneficiary designation at any
time by submitting a new form to the Plan Administrator. Any such change shall
follow the same rules as for the original Beneficiary designation and shall
automatically supersede the existing Beneficiary form on file with the Plan
Administrator.

 

 

 
4

--------------------------------------------------------------------------------

 

 

PLUMAS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 



5.2

Failure to Designate a Beneficiary. If Executive dies without a valid
Beneficiary designation on file with the Plan Administrator, the Executive’s
surviving spouse, if any, shall become the designated Beneficiary. If Executive
has no surviving spouse, death benefits shall be paid to the personal
representative of Executive’s estate.

 

5.3

Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct distribution of such benefit to the guardian,
legal representative or person having the care or custody of such minor,
incompetent person or incapable person. The Plan Administrator may require proof
of incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Beneficiary, as the case
may be, and shall be a complete discharge of any liability under the Agreement
for such distribution amount.

 

Article 6

General Limitations

 

6.1

Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s employment is terminated for Cause.

 

6.2

Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.

 

6.3

Suicide or Misstatement. The Bank shall not pay any benefit under this Agreement
if the Executive commits suicide within three (3) years after the date of this
Agreement. In addition, the Bank shall not pay any benefit under this Agreement
if the Executive has made any material misstatement of fact on an employment
application or resume provided to the Bank, or on any application for any
benefits provided by the Bank to the Executive.

 

 

 
5

--------------------------------------------------------------------------------

 

 

PLUMAS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

Article 7

Administration of Agreement

 

7.1

Plan Administrator Duties. The Bank shall be the Plan Administrator, unless the
Bank appoints a committee to be the Plan Administrator. The Bank may appoint a
Committee (“Committee”) of one or more individuals in the employment of Bank for
the purpose of discharging the administrative responsibilities of the Bank under
the Plan. The Bank may remove a Committee member for any reason by giving such
member ten (10) days’ written notice and may thereafter fill any vacancy thus
created. The Committee shall represent the Bank in all matters concerning the
administration of this Plan; provided however, the final authority for all
administrative and operational decisions relating to the Plan remains with the
Bank.

 

7.2

Authority of Plan Administrator. The Plan Administrator shall have full power
and authority to adopt rules and regulations for the administration of the Plan,
provided they are not inconsistent with the provisions of this Plan, and Section
409A of the Code, to interpret, alter, amend or revoke any rules and regulations
so adopted, to enter into contracts on behalf of the Bank with respect to this
Agreement, to make discretionary decisions under this Plan, to demand
satisfactory proof of the occurrence of any event that is a condition precedent
to the commencement of any payment or discharge of any obligation under the
Plan, and to perform any and all administrative duties under this Plan.

 

7.3

Recusal. An individual serving as Plan Administrator may be eligible to
participate in the Plan, but such person shall not be entitled to participate in
discretionary decisions under Article 8 relating to such person’s own interests
in the Plan.

 

7.4

Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

7.5

Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.

 

7.6

Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless any
party contracted for the purposes of assisting the Plan Administrator in
performing its duties under this Agreement against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by such
contracted party.

 

7.7

Bank Information. To enable any party contracted for the purposes of assisting
the Plan Administrator in performing its duties under this Agreement to perform
its functions, the Bank shall supply full and timely information to such
contracted party on all matters relating to the date and circumstances of any
event triggering a benefit hereunder.

 

 

 
6

--------------------------------------------------------------------------------

 

 

PLUMAS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 



7.8

Annual Statement. Any party contracted for the purposes of assisting the Plan
Administrator in performing its duties under this Agreement shall provide to the
Bank, on the schedule set forth in the Administrative Services Contract, a
statement setting forth the benefits to be distributed under this Agreement.

 

Article 8

Claims and Review Procedures

 

8.1

Claims Procedure. If Executive, beneficiary or his or her representative is
denied all or a portion of an expected Agreement benefit for any reason and the
Executive, beneficiary or his or her representative desires to dispute the
decision of the Administrator, he or she must file a written notification of his
or her claim with the Plan Administrator ("Claimant").

 

 

8.1.1

Initiation – Written Claim. Upon receipt of any written claim for benefits, the
Plan Administrator shall be notified and shall give due consideration to the
claim presented. If any Claimant claims to be entitled to benefits under the
Agreement and the Plan Administrator determines that the claim should be denied
in whole or in part, the Plan Administrator shall, in writing, notify such
Claimant within ninety (90) days of receipt of the claim that the claim has been
denied. The Plan Administrator may extend the period of time for making a
determination with respect to any claim for a period of up to ninety (90) days,
provided that the Plan Administrator determines that such an extension is
necessary because of special circumstances and notifies the Claimant, prior to
the expiration of the initial ninety (90) day period, of the circumstances
requiring the extension of time and the date by which the Agreement expects to
render a decision. If the claim is denied to any extent by the Plan
Administrator, the Plan Administrator shall furnish the Claimant with a written
notice setting forth:

 

 

(a)

the specific reason or reasons for denial of the claim;

 

(b)

a specific reference to the Agreement provisions on which the denial is based;

 

(c)

a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material
or information is necessary; and

 

(d)

an explanation of the provisions of this Article.

  

   

Under no circumstances shall any failure by the Plan Administrator to comply
with the provisions of this Section 8.1.1 be considered to constitute an
allowance of the Claimant’s claim.

 

8.2

Review Procedure. A Claimant who has a claim denied wholly or partially under
Section 8.1.1 may appeal to the Plan Administrator for reconsideration of that
claim. A request for reconsideration under this Section 8.2 must be filed by
written notice within sixty (60) days after receipt by the Claimant of the
notice of denial under Section 8.1.1.

 

  8.2.1 Upon receipt of an appeal the Plan Administrator shall promptly take
action to give due consideration to the appeal. Such consideration may include a
hearing of the parties involved, if the Plan Administrator feels such a hearing
is necessary. In preparing for this appeal the Claimant shall be given the right
to review pertinent documents and the right to submit in writing a statement of
issues and comments. After consideration of the merits of the appeal the Plan
Administrator shall issue a written decision which shall be binding on all
parties. The decision shall specifically state its reasons and pertinent
Agreement provisions on which it relies. The Plan Administrator’s decision shall
be issued within sixty (60) days after the appeal is filed, except that the Plan
Administrator may extend the period of time for making a determination with
respect to any claim for a period of up one-hundred and twenty (120) days,
provided that the Plan Administrator determines that such an extension is
necessary because of special circumstances and notifies the Claimant, prior to
the expiration of the initial sixty (60) day period, of the circumstances
requiring the extension of time and the date by which the Plan Administrator
expects to render a decision. Under no circumstances shall any failure by the
Plan Administrator to comply with the provisions of this Section 8.2.1 be
considered to constitute an allowance of the Claimant’s claim. For issues
involving medical judgment, the employee must consult with an independent health
care professional who may not be the health care professional who rendered the
initial claim.

 

 

 
7

--------------------------------------------------------------------------------

 

 

PLUMAS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 



8.3

Designation. The Plan Administrator may designate any other person of its
choosing to make any determination otherwise required under this Article. Any
person so designated shall have the same authority and discretion granted to the
Plan Administrator hereunder.

 

Article 9

Amendments and Termination

 

9.1

Amendments. This Agreement may be amended only by a written agreement signed by
the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform to written directives to the Bank from its auditors or bank
regulators or to comply with legislative changes or tax law, including without
limitation Section 409A of the Code and any and all Treasury regulations and
guidance promulgated thereunder.

 

9.2

Plan Termination – Generally. This Agreement may be terminated only by a written
agreement signed by the Bank and the Executive. Except as provided in Section
9.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, after such termination, benefit
distributions will be made at the earliest distribution event permitted under
Table A.

 

9.3

Plan Terminations Under Section 409A. Notwithstanding anything to the contrary
in Section 9.2, if this Agreement terminates in the following circumstances:

 

 

(a)

Within thirty (30) days before or twelve (12) months after a Change in Control,
provided that all distributions are made no later than twelve (12) months
following such termination of the Agreement and further provided that all the
Bank’s arrangements which are substantially similar to the Agreement are
terminated so the Trustee and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of such terminations;

 

(b)

Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under the Agreement are included in the Trustee’s
gross income in the latest of (i) the calendar year in which the Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or

 

(c)

Upon the Bank’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Trustee participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangements that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

 

the Bank may distribute the appropriate benefit as provided for within this
Agreement and determined as of the date of the termination of the Agreement, to
the Trustee in a lump sum subject to the above terms.

 

 

 
8

--------------------------------------------------------------------------------

 

 

PLUMAS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

Article 10

Miscellaneous

 

10.1

Binding Effect. This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.

 

10.2

No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the Bank, nor
does it interfere with the Bank's right to discharge the Executive. It also does
not require the Executive to remain an employee nor interfere with the
Executive's right to terminate employment at any time.

 

10.3

Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

 

10.4

Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authority (ies).

 

10.5

Applicable Law. This Agreement shall be governed by, construed and administered
in accordance with the applicable provisions of ERISA, Code Section 409(A),
Treasury Regulation § 1.409A and any other applicable federal law, provided,
however, that to the extent not preempted by federal law this Agreement shall be
governed by the laws of the state where the Bank’s primary corporate
headquarters is located, except to the extent preempted by the laws of the
United States of America.

   

10.6

Unfunded Arrangement. The Executive is a general unsecured creditor of the Bank
for the distribution of benefits under this Agreement. The benefits represent
the mere promise by the Bank to distribute such benefits. The rights to benefits
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive's life or other informal funding asset is a general
asset of the Bank to which the Executive has no preferred or secured claim.

 

 

 
9

--------------------------------------------------------------------------------

 

 

10.7

Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.

 

10.8

Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.

 

10.9

Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

10.10

Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement, the Bank or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank.

 

10.11

Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.

 

10.12

Validity. If any provision of this Agreement is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provision of this
Agreement and this Agreement shall be construed and enforced as if such
provision had not been included therein.

 

10.13

Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

Plumas Bank

35 S. Lindan Ave.

Quincy, CA 95971

Attn: Richard Belstock

 

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Executive under this Agreement shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the Executive.

 

 

 
10

--------------------------------------------------------------------------------

 

 

10.14

Right to Setoff. The Bank may, to the extent permitted by applicable law, deduct
from and setoff against any amounts payable to an Executive from this Agreement
such amounts as may be owed by a Executive to the Bank, although the Executive
shall remain liable for any part of the Executive’s payment obligation not
satisfied through such deduction and setoff. By participating in the Agreement,
the Executive agrees to any deduction or setoff under this Section 10.14, which
is allowed by law.

 

10.15

Limitation on Actions. Executive or Beneficiary who disagrees with a denial of
his appealed claim under Article 8 of this Agreement must file any complaint in
a federal District Court to dispute such determination (a) within three (3)
years of the earlier of the date on which such claim for benefits first accrued
or arose under the terms of the Agreement, or (b) within one (1) year after the
such claim was denied upon appeal, or deemed denied under Article 9 hereof.

 

10.16

No Guarantee of Tax Consequences. While the Agreement is intended to provide tax
deferral for Executive, the Agreement is not a guarantee that the intended tax
deferral will be achieved. Executive is solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with this
Agreement. Neither the Bank nor any of its directors, officers or employees
shall have any obligation to indemnify or otherwise hold Executive harmless from
any such taxes.

 

10.17

Deduction Limitation on Benefit Payments. If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement. The delayed
amounts shall be distributed to the Executive (or Beneficiary in the event of
the Executive’s death) at the earliest date the Bank reasonably anticipates that
the deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m).

 

10.18

Opportunity to Consult with Independent Advisors. The Executive acknowledges
that he or she has been afforded the opportunity to consult with independent
advisors of his or her choosing including, without limitation, accountants or
tax advisors and counsel regarding both the benefits granted to him or her under
the terms of this Agreement and the (i) terms and conditions which may affect
the Executive's right to these benefits, and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, Section 409A of the Code, and any other taxes,
costs, expenses or liabilities whatsoever related to such benefits, which in any
of the foregoing instances the Executive acknowledges and agrees shall be the
sole responsibility of the Executive notwithstanding any other term or provision
of this Agreement. The Executive further acknowledges and agrees that the Bank
shall have no liability whatsoever related to any such personal tax effects or
other personal costs, expenses, or liabilities applicable to the Executive and
further specifically waives any right for himself or herself, and his or her
heirs, beneficiaries, legal representatives, agents, successor and assign to
claim or assert liability on the part of the Bank related to the matters
described above in this Section 10.19. The Executive further acknowledges that
he or she has read, understands and consents to all of the terms and conditions
of this Agreement, and that he or she enters into this Agreement with a full
understanding of its terms and conditions.

 

 

 
11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement as of the date indicated above.

 

 EXECUTIVE:

 BANK:

 

 

 

 Plumas Bank

 /s/ Kerry D. Wilson

 

 

 By          /s/ Andrew J. Ryback

 [Executive]

 

 

 Title     President and CEO

 

 

12 